Name: 2001/730/EC: Commission Decision of 15 October 2001 on the list of programmes for the monitoring of TSE qualifying for a financial contribution from the Community in 2002 (notified under document number C(2001) 3151)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  cooperation policy;  European construction;  means of agricultural production
 Date Published: 2001-10-17

 Avis juridique important|32001D07302001/730/EC: Commission Decision of 15 October 2001 on the list of programmes for the monitoring of TSE qualifying for a financial contribution from the Community in 2002 (notified under document number C(2001) 3151) Official Journal L 274 , 17/10/2001 P. 0020 - 0021Commission Decisionof 15 October 2001on the list of programmes for the monitoring of TSE qualifying for a financial contribution from the Community in 2002(notified under document number C(2001) 3151)(2001/730/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EC(2), and in particular Article 24(5) thereof,Whereas:(1) According to Article 3(2) of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(3), programmes for the monitoring and eradication of animal diseases shall be financed under the Guarantee Section of the EAGGF; for financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply.(2) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies(4), as last amended by Regulation (EC) No 1326/2001(5), sets out new rules for monitoring transmissible spongiform encephalopathies (TSEs) in bovine, ovine and caprine animals.(3) In drawing up the list of programmes for the monitoring of TSE qualifying for a financial contribution from the Community for 2002, and the proposed maximum amount of the contribution for each programme, both the interest of each programme for the Community and the volume of available appropriations must be taken into account.(4) The Member States have supplied the Commission with the information enabling it to assess the interest for the Community of providing a financial contribution to the programmes for 2002.(5) The programmes on the list set out in this Decision will have to be approved individually at a later date.(6) The Commission has examined each of the programmes submitted by the Member States from both the veterinary and the financial point of view.(7) It is therefore appropriate to adopt the list of programmes qualifying for a financial contribution from the Community and to set the maximum amount of those contributions.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The programmes for the monitoring of TSE (BSE and scrapie) listed in the Annex hereto shall qualify for a financial contribution from the Community in 2002.2. For each programme as referred to in paragraph 1, the proposed maximum amount of the Community financial contribution shall be as set out in the Annex.Article 2This Decision is addressed to the Member States.Done at Brussels, 15 October 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 160, 26.6.1999, p. 103.(4) OJ L 147, 31.5.2001, p. 1.(5) OJ L 177, 30.6.2001, p. 60.ANNEXList of programmes for the monitoring of TSEMaximum amount of the Community financial contribution>TABLE>